Joseph W. Evans
Law Offices of Joseph W. Evans
P.O. Box 519
Bremerton, WA 98337-0124
(360) 782-2418 Phone
(360) 782-2419 Fax
E-mail: joe@jwevanslaw.com
Attorney for Defendant John Papasodora

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


CLARICE LEOTA HARDY,                     )
                                         )
                         Plaintiff,      )
                                         )
  vs.                                    )
                                         )
                                         ) Case No. 2:20-cv-00001 (HRH)
CITY OF NOME, and JOHN PAPASODORA )
and NICHOLAS HARVEY, in their individual )
capacities,                              )
                                         )
                        Defendants.      )

                 PARTIES’ JOINT REQUEST FOR MODIFICATION
                   OF SCHEDULING AND PLANNING ORDER
                     REGARDING EXPERT DISCLOSURES 1

                                            Introduction

         The Parties jointly submitted Scheduling and Planning Conference Report 2

requesting sequential disclosures and sequential reports as follows:

         6.    Expert Discovery.           See Rule 26(a)(2), Federal Rules of Civil

         Procedure.

         (a)   Expert witnesses shall be identified by Plaintiff on or before

         January 29, 2021, and by Defendants on or before March 26, 2021.

1
 Plaintiff’s counsel, City of Nome’s counsel and Harvey’s counsel join in this filing.
2
 Docket 32, at Page 5 of 12, June 8, 2020.
PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                                 Page 1 of 8
      Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 1 of 8
       Each party may identify responsive supplemental expert witnesses within

       14 days thereafter.

       (b)   Expert disclosures (reports) required by Rule 26(a)(2) will be

       disclosed:

             (i) By Plaintiff on or before February 26, 2021, and by Defendants

                on or before April 30, 2021;

             (ii) Rebuttal reports on or before 30 days from the service of the

                report being rebutted.

       (c)   Expert witness discovery (include depositions) shall be completed

       by: May 31, 2021.

       However, in this Court’s Scheduling and Planning Order, 3 the Court requires

simultaneous disclosures followed by sequential expert reports, as follows:

       6.    Expert Discovery. Pursuant to Rule 26(a)(2), Federal Rules of Civil

       Procedure.

       (a)   Expert witnesses shall be identified by each party on or before

       January 29, 2021, and each party may identify responsive supplemental

       expert witnesses within 14 days thereafter.

       (b)   Expert disclosures (reports) required by Rule 26(a)(2) will be

       disclosed:




3
 Docket 39, at Page 4, June 22, 2020.
PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                      Page 2 of 8
     Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 2 of 8
         (i)   By all parties on or before _________; OR by plaintiff on or

               before February 26, 2021, and by defendant on or before

               March 30, 2021;

               (ii) Rebuttal reports on or before 30 days from the service of the

                  report being rebutted.

         (c)   Expert witness discovery (including depositions) shall be completed

         by: April 30, 2021.

                                        Discussion

         Federal Rule of Civil Procedure (“FRCP”) 26(a)(2)(C) provides in pertinent

part:

         A party must make these [expert] disclosures at the times and in the
         sequence that the court orders.

         Federal case law and treatise authority provide, "[I]n most instances the party with

the burden of proof on an issue should disclose its expert testimony on that issue before the

other parties are required to make their disclosures with respect to that issue." 146 F.R.D. at

633, 1993 Advisory Committee Notes to FRCP 26(a)(2)(C).               See, also, Handbook of

Federal Civil Discovery and Disclosure, §1.39 (2d ed.) and Cohabaco Cigar Co. v. United

States Tobacco Co., 1999 WL 966980, *5 (October 4, 1999 N.D. Ill.) ["Plaintiff should

produce its experts and their reports first, and then Defendants must identify their experts

and produce their reports"].

         In Plumbers & Pipefitters Local 572 v. Cisco Systems, Inc., 2005 WL 1459572, *1

to *3 (June 21, 2005, N.D. Cal.), the Plaintiffs contended that simultaneous expert

disclosures were required by FRCP 26(a)(2)(C) whereas the Defendants requested

PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                  Page 3 of 8
        Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 3 of 8
sequential expert disclosures with the Plaintiffs making the first expert disclosures. The

Court agreed with the Defendants and ordered sequential disclosures of experts and their

reports:

           Defendants Cisco and Price Waterhouse Coopers move this Court to
           require Plaintiffs to make their Rule 26(a)(2)(B) expert disclosures
           prior to Defendants' expert disclosures, on the basis that Plaintiffs have
           the burden of proof on their claims. Plaintiffs contend that Rule
           26(a)(2)(C) contemplates a simultaneous exchange of expert
           disclosures as to put all parties on equal footing.

                                               ***
           . . . Plaintiffs clearly have the burden to prove all the elements of their
           claims. For example, Plaintiffs' experts may advance a number of
           theories with respect to the measure of damages. Thus, to respond to
           these theories, Defendants' experts must know of them in advance.
           Accordingly, requiring Plaintiffs to make their Rule 26(a)(2)
           disclosures in advance of Defendants is more consistent with the
           parties' burdens in this case.

           Furthermore, Plaintiffs would not be prejudiced by disclosing their
           expert reports first. Since Plaintiffs have the burden of proof,
           Plaintiffs have the burden of presenting the evidence first. Plaintiffs
           will have an opportunity to respond to Defendants' expert reports in
           their rebuttal reports, including theories relied upon by Defendants'
           experts with respect to their affirmative defenses. The Court finds
           that, in this case, simultaneous disclosure would in fact prejudice the
           Defendants. Hypothetically, if the Court is to adopt Plaintiffs' expert
           disclosures, Defendants would have to respond to all of Plaintiffs'
           possible theories of liability rather than focus on theories relied upon
           by Plaintiffs' experts. This would result in needless waste of
           resources. Plaintiff argues that staggering expert disclosures would
           give the Defendants "two bites at the apple" in that after reading
           Plaintiffs' initial reports, Defendants would be able to respond to those
           reports in both their initial reports and rebuttal reports. [Citation to
           court filings omitted.] This argument is moot in light of the Court's
           adoption of Defendants' proposed disclosure schedule. Defendants are
           not seeking to have rebuttal reports following Plaintiffs' rebuttal.
           Considering that Defendants will file their initial report after Plaintiffs,
           their report is equivalent of a rebuttal, thus eliminating a need to file
           additional ones.


PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                  Page 4 of 8
     Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 4 of 8
                                     IV. CONCLUSION

           For the foregoing reasons, the Court GRANTS Defendants' Motion for
           Entry of Order on Staggered Expert Disclosures. The Court hereby
           adopts the following dates as part of the disclosures schedule:

           Plaintiffs' Expert Reports Due            October 10, 2005
           Defendants' Expert Reports Due            November 16, 2005
           Plaintiffs' Expert Reports Due            November 30, 2005

See, also, Mabrey v. United States, 2006 WL 1891127 (July 7, 2006, D. Nev.) [sequential

disclosure ordered/approved with Plaintiff making the initial expert disclosures and

providing rebuttal reports/disclosures after Defendant made its expert disclosures] and

Stonefire Grill, Inc. v. FGF Brands, Inc., 2013 WL 12126773, *4-*5 (June 27, 2013, C.D.

Cal.) [Plaintiff was required to disclose its expert testimony before Defendant disclosed its

expert rebuttal witnesses and their testimony].

       The Court’s present Scheduling and Planning Order 4 requiring simultaneous

identification of experts 5 “would have [Defendants] respond to all of Plaintiff[‘s]

possible theories of liability rather than focus on theories relied upon by Plaintiff[‘s]

experts. This would result in needless waste of resources.” 6 The Parties in the matter

sub judice agreed and, therefore, in their joint Scheduling and Planning Conference

Report, 7 requested sequential disclosures and sequential expert reporting.




4
  Id.
5
  Id. at ¶ 6(a).
6
  Cisco Systems, Inc., supra, at page 4 of 7 of this filing.
7
   Docket 32, at Page 5 of 12, June 8, 2020.
PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                                    Page 5 of 8
     Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 5 of 8
                          Parties’ Joint Request at This Time

       The Parties jointly request that, at this time, the Court amend 6. Expert

Discovery of its Scheduling and Planning Order to read as follows:



       6.    Expert Discovery.      See Rule 26(a)(2), Federal Rules of Civil

       Procedure.

       (a)   Expert witnesses shall be identified by Plaintiff on or before

       February 26, 2021, and by Defendants on or before April 30, 2021. Each

       party may identify responsive supplemental expert witnesses within 14

       days thereafter.

       (b)   Expert disclosures (reports) required by Rule 26(a)(2) will be

       disclosed:

             (i) By Plaintiff on or before March 26, 2021, and by Defendants

                on or before May 28, 2021;

             (ii) Rebuttal reports on or before 30 days from the service of the

                report being rebutted.

       (c)   Expert witness discovery (include depositions) shall be completed

       by: June 30, 2021.




PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                  Page 6 of 8
    Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 6 of 8
                                     Conclusion

       The Parties would respectfully request that this Court amend its Scheduling and

Planning Order to provide for sequential expert disclosures and sequential expert

reporting as set out herein.

       Dated this 28th day of January, 2021.

                                           ______/s/ Stephen Koteff
                                           Stephen Koteff, Alaska Bar No. 9407070
                                           ACLU OF ALASKA FOUNDATION
                                           1057 West Fireweed Lane, Suite 207
                                           Anchorage, AK 99503
                                           (907) 263-2007
                                           skoteff@acluak.org

                                               For Plaintiff Clarice Leota Hardy

                                                   /s/ Clinton M. Campion ________
                                           Clinton M. Campion, Alaska Bar No. 0812105
                                           SEDOR WENDLANDT EVANS FILIPPI LLC
                                           500 L Street, Suite 500
                                           Anchorage, Alaska 99501
                                           (907) 677-3600
                                           campion@alaskalaw.pro

                                               For Defendant the City of Nome

                                                   /s/ Joseph W. Evans
                                           Joseph W. Evans, Alaska Bar No. 7610089
                                           LAW OFFICES OF JOSEPH W. EVANS
                                           P.O. Box 519
                                           Bremerton, WA 98337-0124
                                           (360) 782-2418
                                           joe@jwevanslaw.com

                                               For Defendant John Papasodora

                                                   /s/ Laura L. Farley
                                           Laura L. Farley, Alaska Bar No. 9211078
                                           FARLEY & GRAVES, P. C.
                                           807 G Street, Suite 250
                                           Anchorage, AK 99501
                                           (907) 274-5100
                                           lfarley@farleygraves.com

                                               For       Defendant       Nicholas    Harvey


PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                  Page 7 of 8
     Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 7 of 8
CERTIFICATE OF SERVICE
Pursuant to Civil Rule 5, I hereby certify that on
this 28th day of January, 2021, a true and correct
copy of the foregoing was served electronically
on the following persons:

       Kendri M. M. Cesar
       Sonosky, Chambers, Sachse, Miller & Monkman, LLP
       302 Gold Street, Suite 201
       Juneau, Alaska 99801

       Stephen Koteff
       ACLU of Alaska Foundation
       1057 West Fireweed Lane, Suite 207
       Anchorage, Alaska 99503

       Joshua Decker
       ACLU of Alaska Foundation
       1057 West Fireweed Lane, Suite 207
       Anchorage, Alaska 99503

       Aadika J. Singh
       ACLU of Alaska Foundation
       1057 West Fireweed Lane, Suite 207
       Anchorage, Alaska 99503

       Stephen L. Pevar
       American Civil Liberties Union Foundation
       765 Asylum Avenue
       Hartford, CT 06105

       Mark Carter
       American Civil Liberties Union Foundation
       125 Broad Street
       New York, NY 10004

       Laura L. Farley
       Farley & Graves, P.C.
       807 G Street, Suite 250
       Anchorage, AK 99501

       Clinton M. Campion
       Sedor, Wendlandt, Evans & Filippi, LLC
       500 L Street, Suite 500
       Anchorage, Alaska 99501

       By: _s/Joseph W. Evans____

PARTIES’ JOINT REQUEST FOR MODIFICATION OF SCHEDULING
AND PLANNING ORDER REGARDING EXPERT DISCLOSURES
HARDY v. HARVEY, et al.
Case No. 2:20-cv-00001 (HRH)
                                  Page 8 of 8
     Case 2:20-cv-00001-HRH Document 54 Filed 01/28/21 Page 8 of 8
